Citation Nr: 9901323	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-23 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel







INTRODUCTION

This appeal arose from a May 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO denied entitlement to service 
connection for postoperative residuals of a left ankle injury 
with traumatic arthritis.

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of service connection for a left ankle disability 
is not supported by cognizable evidence showing the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of service connection for a left ankle disability 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant served on active duty for training (ACDUTRA) 
from March to November 1966.  He subsequently performed brief 
periods of active duty for training annually from 1967 to 
1970 and filed his initial claim in this matter in 1996.  He 
contends that he twice injured his left ankle during his 
initial ACDUTRA and several years later after subsequent 
injury required left ankle surgery as a result of the initial 
injury.


The service medical records show no lower extremity 
abnormality other than pes planus reported on examination in 
February 1966 or on a subsequent examination in April 1966 
after reporting for recruit training.  An examination for his 
release to inactive duty dated November 10, 1966, shows a 
normal clinical evaluation of the lower extremities and feet, 
with no significant or interval history reported and no 
listing of any defect or diagnosis.  A July 1967 clinical 
record entry shows he was found qualified for ACDUTRA and in 
August 1967 that he was qualified for release therefrom.  

Other service medical records report in November 1968 the 
appellants complaint of left ankle pain resulting from a 
fracture approximately two years previously and another 
injury to the left ankle approximately one year previously 
that gave him much trouble upon exercising.  An examiner 
reported no pain upon palpating the ankle and a normal range 
of motion.  The appellant was exempted from a shuttle run.  

When he was initially seen in July 1969 the appellant 
reported sharp, radiating pain through the lateral aspect of 
the left ankle, and it was reported that the initial injury 
occurred two years previously while skiing and was diagnosed 
as a bad sprain that was immobilized with a cast.  Apparently 
the ankle had abnormal shape and range of motion.  Further 
evaluation at the time found no radiographic abnormality of 
the left ankle and limited motion and tenderness for which 
the impression was pain from old injury that would be treated 
symptomatically.  

The report of an annual military physical examination in 
January 1970 shows normal lower extremities on clinical 
evaluation and no entry in the summary of defects and 
diagnoses.  A companion medical history reported some pain 
from an ankle fracture in 1968.  An undated clinical record 
entry reports a left ankle injury four years previously while 
skiing diagnosed as a sprain without fracture.  A current X-
ray was reported as being within normal limits.  A radiology 
report dated in June 1970 shows a normal left ankle.  



The appellants military health record shows in August 1970 
he was found physically qualified for ACDUTRA with no 
significant change in his physical condition since the last 
complete physical examination.  Upon release from training 
later in August it was reported that his health had not been 
adversely affected by training.

The appellants military health record includes several 
documents from J. Gardell, M.D., who reported in December 
1970 of the appellants imminent left foot surgery. In March 
1971 he reported a diagnosis of traumatic arthritis of the 
subastragalar joint of the left foot and that triple 
arthrodesis of the left foot had been performed in December 
1970.  

On an annual military examination in March 1971 a fused left 
ankle with very poor range of motion was reported and the 
appellant was found to be not qualified for retention.  The 
medical history mentioned his hospitalization at St. Joseph 
Hospital for a left ankle operation and included the 
statement that this disqualified him for retention.  

The appellant mentioned the hospitalization and medical 
treatment by the military in his initial VA compensation 
application.  In a January 1997 reply to a RO inquiry, an 
employee at St. Joseph Hospital advised that records for the 
veteran had been destroyed since by law they were required to 
be kept for only 10 years.

The appellant in February 1997 correspondence responding to 
an RO inquiry for supporting evidence advised that he did not 
have any copies of the hospital records and that the Dr. 
Gardell who performed the surgery died about 12 years 
previously.  
In separate correspondence he recalled that he injured his 
left foot in service when he jumped down from a truck and 
that he had to have surgery on the left ankle due to the 
injury.  The RO in March 1997 again asked him for additional 
service medical records and advised him of alternative 
sources of information that could be helpful in the 
determination of his claim.  




On a VA examination in early 1997 completed without 
additional records, the appellant recalled injuring the left 
foot in two falls, the first in boot camp when he fell eight 
feet and six months after he had another fall and apparently 
had significant pain and swelling of the foot.  He reported 
that the surgery helped him a great deal The diagnosis was 
status post subtalar fusion of the left foot, degenerative 
arthritis. 

At a RO hearing later in 1997, the appellant recalled 
injuring the left ankle twice during his initial period of 
military training.  The first early on when he jumped from a 
truck and was placed on crutches and light duty.  Reinjury 
occurred later when he fell at the beach but no break was 
found on examination at that time (Transcript (T) 2-3).  He 
recalled that he didnt notice it after a month but then 
resprained it skiing as a ski patrol member and saw Dr. 
Gardell.  The appellant stated he was unable to locate the 
doctors records from his successor in practice and that he 
had lost service medical records.  He also reported an 
employment history (T 4-7).  

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty for training during which the individual 
concerned was disabled or died from injury incurred in or 
aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) 
(West 1991); 38 C.F.R. § 3.6(a) (1998).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(1998).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veterans claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, generally,  there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board of Veterans Appeals (the Board) finds that his claim 
for service connection for a left ankle disability is not 
well grounded and must be denied.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the absence of cognizable evidence renders a 
veterans claim not well grounded.  



The Board finds that the evidence is not sufficient to well 
ground the claim under the principles established in Savage 
v. Gober, 10 Vet. App. 488, 498 (1997), as the appellants 
service medical records do not show he was suspected of 
having a left ankle disability linked to service and such is 
not reported.  

Further, there is a significant period of years with medical 
evidence of symptoms reported initially after initial ACDUTRA 
and not then linked historically to an event of such service.  
Lay observation is not sufficient since currently shown 
degenerative joint disease has not been linked to ACDUTRA by 
competent evidence that is necessary to establish the 
critical nexus element in this case.

The Board notes that after no objective evidence of left 
ankle disability was reported on the 1966 ACDUTRA medical 
examination, complaints were recorded thereafter but the 
history is not as the appellant testified at the recent RO 
hearing.  

The appellant in the early 1970s was found to have symptoms 
from a disability of the left ankle that required surgery to 
ameliorate but on the basis of contemporaneous clinical 
evaluation there was reported a threshold injury not linked 
to military service in any way.  Thereafter, for nearly 20 
years there are no evaluations reported regarding the left 
ankle.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veterans lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the appellants claim for service connection for a 
left ankle disability must be denied as not well grounded.  

The Board observes that at the recent hearing, the appellant 
did not explain the discrepancy in material facts regarding 
his recollection of in service injury with that recorded in 
the contemporaneous medical records.  

Although the appellants testimony and recollections are to 
be presumed truthful for the purpose of a well groundedness 
determination, the inconsistency with prior statements and 
contemporaneously recorded medical history notwithstanding, 
the Board observes he was given an opportunity to submit 
additional evidence.  He has offered none probative of a 
nexus to service for his current left ankle disability and he 
did not indicate other evidence being likely available but 
not of record would serve to well ground the claim.  

The RO initially considered and denied the appellants claim 
on the same grounds.  In light of the failure to meet his 
initial burden in the adjudication process, the Board 
concludes that he has not been prejudiced by the decision to 
deny his appeal for service connection for a left ankle 
disorder.

The Board further finds that the appellant has been advised 
of the evidence necessary to establish a well grounded claim, 
and he has not provided any post service medical evidence 
that has not already been obtained that would well ground his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).  Currently 
reported degenerative arthritis and postoperative subtalar 
fusion are not linked to service by competent evidence.

As the appellants claim for entitlement to service 
connection for a left ankle disability is not well grounded, 
the doctrine of reasonable doubt is not for application.


ORDER

The appellant not having submitted a well grounded claim for 
service connection for a left ankle disability, the appeal is 
denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
